Unpublished opinions are not binding precedent in this circuit. PER CURIAM: In these consolidated cases, Mohammed N. Jilani petitions for writs of habeas corpus, seeking release from jail and dismissal of two indictments issued in Wake County, North Carolina, This court’ ordinarily declines to entertain original habeas corpus petitions, 18 U.S.C. § 2241 (2012), and these cases present no reason to depart from this practice. Further, we find that the interests of justice would not be served by transferring these cases to the appropriate district court. Accordingly, we deny leave to proceed in forma pauperis and dismiss the petitions. The motions for appointment of counsel, for bail, for evi-dentiary hearing, and for bail are denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. PETITIONS DISMISSED